DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species A is directed to a first aspect/embodiment illustrating a first method of use, described in Figures 1-4, Claims 1-8, etc. These figures describe an embodiment (please note the characterization in Claim 1) of controlling a speed at which a cursor is operating when using the air mouse, notably a control field.

Species B is directed to a second aspect/embodiment illustrating a second method of use, described in Figures 5-7, Claims 9-15, etc. These figures describe an embodiment (please note the characterization of Claim 9) of switching between an air mouse mode and a data entry mode. Please note the activation of the data entry mode by turning the device 180 degrees around an axis and enabling this mode, and further disabling the air mouse mode. Such details of switching and priority between the two modes is not described in other species, not to this level of detail. 

Species C is directed to a third, of further, aspect/embodiment illustrating a third method of use, described in Figure 8, Claims 16-18, etc. This figure describes an embodiment (please note the characterization of Claim 16) in which the functionalities (air mouse functional mode, data entry functional mode), structural details (optical mouse), etc. 

Please note the differences between these three species and that there is a lack of unity/explicit detail in common between the two species, which is evident from a comparison of Claims 1, 9 and 16 to each other. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-B, lack unity of invention because even though the inventions of these groups require the technical feature of the presently recited article, this technical feature is not a special technical feature as it does not make a contribution over the prior art as set forth in the Written Opinion of the International Searching Authority filed 2/4/2018, and mailed 2/14/2018.  Therefore since the limitations of the claims fail to define a contribution over the cited prior art, they fail to constitute a special technical feature and thus, there is a lack of unity of invention between the claims. Please note reference US 2014/0145655, which was applicable to only the generic/broad aspects, i.e. before the characterization steps. It is not reasonable for one reference to be applicable/relevant to both species because they do not share an explicit technical feature. Similar to how the International Search Report describes these issues, which are noted below:

---------------
1.1 In accordance with Rule 6.3 PCT it is understood that the Applicant
acknowledges that the portion of claims 1, 9 and 16 which precedes the
wording "characterized in that" or "characterized by" forms part of the prior art
and therefore the characterizing portion of claims 1, 9, and 16, as defined in
Rule 6.3(ii) PCT, is a contribution over the prior art and is a special technical
feature. For the sake of completeness it has to be mentioned that the features
of claims 1, 9 and 16 which precede the wording "characterized in that" or
"characterized by" are also known from D1 (US 2014/0145655 A 1) from


1.2 The special technical features (STF) of the three independent claims (1, 9 and
16) are therefore the following:
° Claim 1 (STF 1): using a touch sensor in order to recognize a first finger
movement which is used to increase or decrease a speed of a cursor;
° Claim 9 (STF 2): using a position sensor in order recognize an orientation
of a hand held device and changing mode according to this recognized
orientation;
° Claim 16 (STF 3): having a hand held device able to behave as an air
mouse, a data entry module and an optical mouse;

1.3 The individual objective technical problem solved by these three special
technical features are:
0 STF 1: how to control a speed at which a cursor is moving when using an
air mouse;
0 STF 2: how to automatically switch between different entry modes;
0 STF 3: which functionalities can perform a hand held electronic device;

1.4 The special technical features STF 1-3, and their related objective technical
problem, are neither the same nor corresponding. Therefore the subject-matter
of the three (groups of) claims is not unitary and relates to three different
(group of) inventions (see point 1 above).

1.5 The application, hence, does not meet the requirements of unity of invention
as defined in Rules 13.1 and 13.2 PCT. 

---------------

To clarify, the examiner agrees that the special technical features are neither the same or corresponding, i.e. shared. The distinct differences in the key aspects of Claim 1, 9 and 16 pose a serious burden as they do not share these same special feature and there is clearly a lack of unity with regards to these claims.

5.	 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621